Title: To George Washington from Joseph Carleton, 25 April 1781
From: Carleton, Joseph
To: Washington, George


                        
                            Sir
                            War Office April 25 1781
                        
                        The board do themselves the honor to transmit your Excellency, copy of a Letter of the 24th Instant from Mr
                            Udny Hay on the propriety of exchanging a quantity of Salt on the North River for Shad, and to request (should it appear
                            expedient) that your Excellency will be pleased to take such order in the matter, as may be most conducive to the Interest
                            of the United States. I have the Honor to be with the highest respect Your Excellency’s Most obed. Hble Servt
                        
                            (by order) Jos: Carleton Secy

                        
                     Enclosure
                                                
                            
                                Sir,
                                Philada April 24 1781
                            
                            In the absence of the Comy Genl (the expectation of whose arrival has prevented me writing you before) I
                                am induced to request you will take into consideration the propriety of procuring a quantity of Shad on the north
                                river by an exchange for Salt, of which latter article there is now a large Stock in that quarter belonging to the
                                public, and may I believe be exchanged on tolerably reasonable terms; The information I recd lately from the Comr in
                                Chief of the very scanty supply of beef then in the Magazine, and the little probability there was of obtaining an
                                adequate Supply in future, at least for a considerable time, are strong motives for influencing me to give you this
                                intelligence and for requesting as speedy an answer as possible on the Subject, as the season for that Fishery will
                                soon be over. I have the honor to be &c.
                            
                                Udny Hay D.C.G. Purchases
                            
                        
                        
                    